■jTASHBURN, J.
Epitomized Opinion
Schaeffer offered plaintiff company a commission if plaintiff obtained a purchaser of his farm. The company took two men to see the farm. Later Schaeffer notified the company to make no further effort to sell. Thereafter Schaeffer sold the property by contract to the father-in-law of the two men to whom the company had shown it, and at the request of the father-in-law deeded the property to his daughters, the wives of said two men, who with their husbands took possession. Plaintiff company brought this action against Schaeffer for the commission and recovered judgment in the Common Pleas. Schaeffer prosecuted error. Held:
1. To entitle plaintiff to recover the jury must have found two facts: (1) That the two men to _whom the property was shown were the real pur-Kasers of it; and (2) that Schaeffer in revoking e agency did not act in good faith, but intended to ‘ avoid paying the comimission to plaintiff. The court charged that if what plaintiff did in procuring two purchasers was the moving cause in bringing about the sale, plaintiff should recover. This was error. The mere fact that a person with whom the broker unsuccessfully negotiated for a sale called the attention of another to the property and that the other finally bought it, does not give the broker the right to the commission.
2. The court charged that if “the said two parties the plaintiff did procure were ready, willing and able to purchase said property, although they may not have reached that conclusion until the time said deeds were made from defendants ...” defendants would be liable. This was erroneous because it disregarded the revocation of the agency to sell. A broker is not entitled to a commission on a sale made by the principal after the agency has been properly revoked. The question as to bad faith in the revocation of the agency was not mentioned in the charge, which in its reference to finding a cus-omer ready to purchase was therefore misleading. Since the customer was produced, if at all, after the revocation, plaintiffs could recover only if the revocation were made in bad faith. Reversed and remanded.